MEMORANDUM **
Lisa Van Patten appeals from the sentence imposed following revocation of supervised release. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for plain error, United States v. Ortiz, 362 F.3d 1274, 1278 (9th Cir.2004), and we affirm.
*676Appellant contends that 18 U.S.C. § 3624(e) prohibits the district court from imposing a consecutive sentence of imprisonment where a defendant violates concurrent terms of supervised release. This contention is foreclosed by United States v. Jackson, 176 F.3d 1175, 1177-78 (9th Cir.1999) (per curiam).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.